NUMBER 13-20-00223-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


JOSEPH MALDONADO,                                                        Appellant,

                                             v.

THE STATE OF TEXAS,                                                      Appellee.


                   On appeal from the 36th District Court
                      of San Patricio County, Texas.


                         MEMORANDUM OPINION
              Before Justices Benavides, Hinojosa, and Silva
               Memorandum Opinion by Justice Benavides

      Appellant Joseph Maldonado pleaded guilty to possession of child pornography, a

third-degree felony, and was placed on deferred adjudication community supervision for

a period of eight years. See TEX. PENAL CODE ANN. § 43.26. The trial court subsequently

granted the State’s motion to adjudicate Maldonado guilty and sentenced him to ten

years’ imprisonment. By two issues, Maldonado contends that (1) his sentence was
grossly disproportionate to his conduct, and (2) his trial counsel was ineffective for failing

to object to his sentence. We affirm.

                                          I.       BACKGROUND1

        In March 2018, the Sinton Police Department received an anonymous tip that

Maldonado was harboring a runaway child named Allison.2 Officers subsequently located

Maldonado and Allison together in his vehicle. According to police, Maldonado was

evasive about Allison’s identity, claiming at first not to know her name, and then saying

her name was “Julie.” Police confirmed Allison’s identity and arrested Maldonado for

harboring a runaway. According to police, Maldonado “had been told several times in the

past by investigators” that Allison had been reported as a missing child.

        The police obtained a search warrant for Maldonado’s cell phone and found seven

images of Allison performing oral sex on an unknown male and seven images of Allison

laying on a bed wearing a bra. The photographs were taken in March 2018, approximately

ten months before Allison’s eighteenth birthday. Allison denied any sexual contact with

Maldonado but acknowledged that explicit photographs of her did exist and could have

been sent to Maldonado.

        Pursuant to a plea-bargain agreement with the State, Maldonado pleaded guilty to

possession of child pornography and was placed on deferred adjudication community

supervision for a period of eight years. Within two months, the State filed a motion to



        1 The background is taken from police reports attached to Maldonado’s Confession and Stipulation
to the Evidence.

        2 “Allison” is an alias used by the Court to protect the complainant’s identity. See TEX. R. APP. P.

9.8 cmt. (“The rule does not limit an appellate court’s authority to disguise parties’ identities in appropriate
circumstances in other cases.”).
                                                       2
adjudicate Maldonado’s guilt based on allegations that Maldonado physically assaulted

Allison, failed to report his subsequent arrest, and failed to register as a sex offender.

Maldonado pleaded “true” to the second and third allegations, and the trial court continued

him on probation with additional conditions and sanctioned him to an intermediate

sanction facility to complete the cognitive intervention program.

       Approximately a year later, the State moved to adjudicate Maldonado’s guilt for a

second time, alleging numerous violations, such as committing the new offense of

evading arrest, testing positive for controlled substances, failing to report, and failing to

enroll in the sex offender group therapy program. Maldonado pleaded “true” to some of

the allegations and denied the others. The trial court found all the allegations to be true,

adjudicated Maldonado guilty, and sentenced him to ten years’ imprisonment. This appeal

ensued.

                                     II.    SENTENCE

       By his first issue, Maldonado contends that his sentence was grossly

disproportionate to his conduct, thereby constituting cruel and unusual punishment. See

Solem v. Helm, 463 U.S. 277, 284 (1983). The United States and Texas Constitutions

prohibit cruel and unusual punishment. U.S. CONST. amend. VIII, TEX. CONST. art. I, § 13;

see also TEX. CODE CRIM. PROC. ANN. art. 1.09. However, this right, like almost every

constitutional or statutory right, can be waived by a failure to object. Rhoades v. State,

934 S.W.2d 113, 120 (Tex. Crim. App. 1996) (citing Rezac v. State, 782 S.W.2d 869, 870

(Tex. Crim. App. 1990)); Renfroe v. State, 529 S.W.3d 229, 233 (Tex. App.—Eastland

2017, pet. ref’d); Trevino v. State, 174 S.W.3d 925, 927–28 (Tex. App.—Corpus Christi–


                                             3
Edinburg 2005, pet. ref’d); see TEX. R. APP. P. 33.1. As Maldonado concedes in his

second issue, his trial counsel failed to object to his sentence on any basis, either at the

time of sentencing or in a post-trial motion. Therefore, a direct attack on the

constitutionality of his sentence has not been preserved for our review. See Rhoades,
934 S.W.2d at 120; Renfroe, 529 S.W.3d at 233; Trevino, 174 S.W.3d at 927–28. We

overrule Maldonado’s first issue.

                              III.   ASSISTANCE OF COUNSEL

       By his second issue, Maldonado complains that his trial counsel was ineffective in

failing to object to the constitutionality of his sentence. The Sixth Amendment’s “right to

counsel is the right to the effective assistance of counsel.” Strickland v. Washington, 466
U.S. 668, 686 (1984) (quoting McMann v. Richardson, 397 U.S. 759, 771 n.14 (1972)). A

defendant claiming ineffective assistance of counsel must show that: (1) counsel’s

performance fell below an objective standard of reasonableness under prevailing

professional norms, with the strong presumption being that counsel’s performance was

reasonably effective; and (2) but for counsel’s errors, there is a reasonable probability the

outcome of defendant’s trial would have been different. Strickland, 466 U.S. at 687–94.

When the claim is based on a failure to object, the defendant must show that had his trial

counsel objected, the trial court would have erred in overruling the objection. Vaughn v.

State, 931 S.W.2d 564, 566 (Tex. Crim. App. 1996). Maldonado has not demonstrated

that the trial court would have erred in overruling an objection to the proportionality of his

sentence.




                                              4
       “Outside the context of capital punishment, successful challenges to the

proportionality of particular sentences have been exceedingly rare.” Ewing v. California,

538 U.S. 11, 21 (2003); State v. Simpson, 488 S.W.3d 318, 322–23 (Tex. Crim. App.

2016). The United States Supreme Court has only twice held that a non-capital sentence

imposed on an adult was constitutionally disproportionate. See Solem v. Helm, 463 U.S

277, 303 (1983) (concluding that life imprisonment without parole was a grossly

disproportionate sentence for the crime of “uttering a no-account check” for $100);

Weems v. United States, 217 U.S. 349, 383 (1910) (concluding that punishment of fifteen

years in a prison camp was grossly disproportionate to the crime of falsifying a public

record). Generally, as long as a sentence is assessed within the legislatively determined

range, it will not be found unconstitutional. Ex parte Chavez, 213 S.W.3d 320, 323–24

(Tex. Crim. App. 2006) (noting that “the sentencer’s discretion to impose any punishment

within the prescribed range is essentially unfettered”).

       Here, the trial court imposed the maximum ten-year sentence for a third-degree

felony. See TEX. PENAL CODE ANN. § 12.34(a) (establishing the sentencing range for a

third-degree felony at “not more than 10 years or less than 2 years”). Maldonado contends

that because the child in this case was seventeen-years old, as opposed to a young child,

his conduct did not warrant the maximum punishment allowed: “Surely, Mr. Maldonado

cannot be compared to someone who possessed pre-pubescent pornography[,] and a

ten year [sic] sentence was much too harsh.” We find Maldonado’s attempt to minimize

his conduct unavailing.




                                             5
      The United States Supreme Court has explained that “[c]hild pornography harms

and debases the most defenseless of our citizens.” United States v. Williams, 553 U.S.
285, 307 (2008). “[T]he materials produced are a permanent record of the children’s

participation and the harm to the child is exacerbated by their circulation.” New York v.

Ferber, 458 U.S. 747, 759 (1982). Other courts have noted that “[t]he existence of and

traffic in child pornography creates the potential for many types of harm in the community”

and “presents a clear and present danger to all children.” United States v. White, 506
F.3d 635, 649 (8th Cir. 2007) (Riley, J., concurring in part, dissenting in part) (quoting

Child Pornography Prevention Act of 1996, Pub. L. No. 104-208, § 21, 110 Stat. 3009,

3009-26 (1996)). And the Texas Court of Criminal Appeals has found that the “integral

part of the offense of possession of child pornography” is the harm to each individual

child. Vineyard v. State, 958 S.W.2d 834, 840 (Tex. Crim. App. 1998) (quoting Ex parte

Crosby, 703 S.W.2d 683, 685 (Tex. Crim. App. 1986) (orig. proceeding), overruled on

other grounds by Ex parte Hawkins, 6 S.W.3d 554 (Tex. Crim. App. 1999) (orig.

proceeding)).

      Although she had recently turned seventeen at the time the photos were taken,

Allison was considered a child for purposes of the child pornography statute. See TEX.

PENAL CODE ANN. § 43.26 (defining a child as a person “younger than 18 years of age at

the time the image . . . was made”). We decline Maldonado’s implicit invitation to discount

the harm Allison suffered simply because she was seventeen instead of seven. See

Vineyard, 958 S.W.2d at 840. Texas law makes no such distinction, and neither will we.

See TEX. PENAL CODE ANN. § 43.26. Because Maldonado’s sentence was assessed within


                                            6
the legislatively determined range and not grossly disproportionate to his conduct,

Maldonado’s complaint about ineffective assistance of counsel also fails. See Ex parte

Chavez, 213 S.W.3d at 323–24; Vaughn, 931 S.W.2d at 566. We overrule Maldonado’s

second issue.

                                   IV.    CONCLUSION

      The trial court’s judgment is affirmed.

                                                           GINA M. BENAVIDES
                                                           Justice


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
13th day of May, 2021.




                                            7